Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to remarks received 08/12/2022.
This application claims foreign priority to IN2017/21037068 filed 11/02/2017.
Claims 1, 6 & 11 being independent have also been amended.
Claims 1-11 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 08/12/2022 have been fully considered but they are not persuasive. 
With respect to Applicants arguments under 35 USC 101, the arguments have been fully considered, however, the examiner respectfully disagrees. 
Under Step 2A Prong 2 the amended language does not integrate the alleged judicial exception into a practical application. The claims may recite an improvement to a business process, however, this is only an improvement to the abstract idea and does not integrate the exception into a practical application since an improved abstract idea is still abstract. When taking out all the computer elements from the claims, the claims are generally applying the use of the judicial exception to a particular technological environment to automate the process without significantly more. The one or more hardware processors of the system are generic processors and execute generic computer functions, therefore, the claimed features are implemented by generic systems comprising one or more hardware processors for executing the technical features which amounts to merely an attempt to limit the use of the abstract idea to a particular technological environment and generally applying the judicial exception to a particular technological environment for facilitating interoperability between the first ecosystem and the second ecosystem. The claims at issue do not require any nonconventional computer, processor, or other components, or even a non-conventional and non-generic arrangement of known, conventional pieces but merely call for performance of the claimed functions on a set of generic computer components. The elements of the instant process, when taken alone, each execute in a manner conventionally expected of these elements. The elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Further yet, when taking out all the computer elements, the claims relate to mental processes or concepts performed in the human mind (including an observation, evaluation, judgment, opinion). For the above reasoning, the claims do not integrate the judicial exception into a practical application.
Under Step 2B, the applicant argues the claims recite additional elements that amount to significantly more than the judicial exception, however, the examiner respectfully disagrees. The claims do not provide a technical solution to a technical problem. The functions performed by the processor are not unique functions and not essential elements for solving a technical problem. The claims or the steps under the quantitative user experience assessment framework may recite an improvement to a business problem, however, they do not solve a technical problem. The claims are merely processed by generic computer elements in a conventional way rather than a special purpose computer. Therefore, taking all the claim elements individually, or in combination, the claim as a whole does not amount to “significantly more” than the abstract idea.
For the above reasons, the 101 rejection of the claims is upheld.
Applicant’s arguments, see pages 16-21, filed 08/12/2022, with respect to the rejection(s) of claim(s) 1-11 under 35 USC 103 have been fully considered and are persuasive. The rejection(s) of claim(s) 1-11 under 35 USC 103 of claims 1-11 have been withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of invoking the set of protocols and formats of the second ecosystem and the metadata driven service orchestration for the transaction, wherein the invoking facilitates completion of the at least one transaction between the first ecosystem and the second ecosystem without significantly more. 
Claim 1 recites: 
transmitting at least one transaction from a first ecosystem to a second ecosystem, wherein the first ecosystem comprises a blockchain platform; 
identifying a smart contract of the blockchain platform, a set of protocols of the second ecosystem, and a format of a message of the second ecosystem for interoperability with the second ecosystem, …; 
enabling a built in repository to provide factory design pattern …;
enabling translation of business logic to suit a target platform stored in the blockchain platform;
separating a business layer and an integration layer in the blockchain environment, wherein the separating enables a evolution to occur independent of the platform evolution;
analyzing the identified smart contract, the identified set of protocols, the identified format and a meta data driven service orchestration for the transaction, … ; 
invoking based on the analysis of smart contract of the first ecosystem, the set of protocols and formats of the second ecosystem, and the metadata driven service orchestration for the transaction, … .
Thus, under the broadest reasonable interpretation, the claims recite the abstract idea of invoking the set of protocols and formats of the second ecosystem and the metadata driven service orchestration for the transaction, wherein the invoking facilitates completion of the at least one transaction between the first ecosystem and the second ecosystem. Therefore, the claim is a “Method of Organizing Human Activity” relating to a “commercial or legal interactions” i.e. agreements in to form of contracts, sales activities or behaviors, business relations, etc. Further, the claims relates to mental processes or concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
This judicial exception is not integrated into a practical application because the combination of additional element(s) of “the processors” and “memory” for transmitting…; identifying …; analyzing …; and invoking are recited at a high level of generality i.e., as a generic processor performing a generic computer function of processing data. Furthermore, the use of the blockchain and smart contract are leveraged for their inherent technical function with nothing more.  These additional elements describe how to generally “apply” the judicial exception in a computer environment. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea, see MPEP 2106.05 (f).
The claim(s) does/do not include additional elements individually or in combination that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element of “a processor” and “a memory” in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The steps in the claims are all well-understood, routine and conventional in the realm of computers and blockchain networks, see MPEP 2106.05(d).
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.
The dependent claims 2-5 & 6-10 further narrow the abstract idea and do not provide any additional elements individually or in combination that amount to significantly more than the abstract idea. For example, claims 2 and 7 further limit the abstract idea without significantly more. Claims 3-5 & 8-10 further narrow the abstract idea by specifying business rules or format standards. For the above reasons, the claims are ineligible under 35 USC 101.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481.  The examiner can normally be reached on Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.P.K./Examiner, Art Unit 3695                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        10/3/2022